                                                             U.S. Department of Justice
                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor                      973-645-2700
                                                             Newark, New Jersey 07102                     Fax 973-645-2702


                                                             January 29, 2019

VIA ECF

The Honorable Esther Salas
United States District Court
Martin Luther King, Dr. Courthouse
50 Walnut Street
Newark, NJ 07101

        Re:      Cantatore v. United States, 18-cv-14293 (ES)

Dear Judge Salas:

       Petitioner Michelle Cantatore filed a petition for a writ of habeas corpus
in the above-referenced action on September 26, 2018. ECF No. 1. The
Court on October 1, 2018 ordered the government to answer the petition within
45 days. ECF No. 2.

      Counsel of record for the government at the time the petition was filed
was former Assistant United States Attorney Thomas Eicher. AUSA Eicher,
however, had previously left the U.S. Attorney’s Office on September 7, 2018,
and the case was not reassigned when the petition was filed. As a result, the
government missed the deadline to respond to the petition, and the Clerk
entered a text order for a default judgment on the docket on January 8, 2019.

      The U.S. Attorney’s Office became aware of the oversight and reassigned
the case around that time. The government deeply regrets the mistake and
apologizes to the Court for the error.

      As soon as the undersigned AUSA was assigned to the case, the
Government on January 16, 2019 sent a letter via email (but not on ECF) to
the Court asking the Court to vacate the Clerk’s entry of a default and to

                                                        1
